                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 THE PROPERTY MANAGEMENT                         )
 CONNECTION, LLC, et al.,                        )
                                                 )
           Plaintiffs,                           )
                                                 )
    v.                                           )     Case No.: 3:21-cv-00359
                                                 )     JUDGE RICHARDSON
 CONSUMER FINANCIAL                              )     MAGISTRATE JUDGE NEWBERN
 PROTECTION BUREAU, et al.,                      )
                                                 )
           Defendants.                           )

    UNOPPOSED MOTION TO ENLARGE TIME TO RESPOND TO COMPLAINT

          The Defendants, pursuant to Rule 6 (b)(1)(A) of the Federal Rules of Civil Procedure,

move this Court for an extension of time to respond to the Complaint filed in this Matter. As

grounds, the Government Respondents respectfully submit, as follows:

          1.     The Complaint was filed on May 4, 2021. (D.E. 1: Complaint.)

          2.     Simultaneous with the filing of the Complaint, the Plaintiffs sought a temporary

restraining order (D.E. 6: Motion for TRO), which the Court denied on May 14, 2021. (D.E. 24:

Order.)

          3.     As the Court is aware this case concerns the Consumer Financial Protection

Bureau’s Interim Final Rule, which requires certain debt collectors to disclose that tenants may be

protected by an Order of the Centers for Disease Control (CDC). The CDC’s Order is set to expire

on June 30, 2021. Whether the Order expires or is renewed by the CDC directly impacts this case,

including the response of the Defendants to the Complaint.

          4.     Responses to the Complaint are currently due to be filed on or before July 6, 2021,

less than a week following the scheduled expiration or renewal of the Order. It is respectfully




    Case 3:21-cv-00359 Document 36 Filed 06/15/21 Page 1 of 3 PageID #: 199
submitted that more time is needed for the Defendants to review the outcome of the decision on

the Order and to adequately respond to the allegations of the Complaint in light of any such

developments. Accordingly, the Defendants request a thirty-day extension of time to respond to

the Complaint, making responses due on or before August 5, 2021.

       5.     The undersigned has conferred with opposing counsel, and this motion is

unopposed.

       Based on the foregoing, the Defendants respectfully submit that there is good cause shown,

and the Court should grant the enlargement of time requested.

                                                   Respectfully submitted,

                                                   MARY JANE STEWART
                                                   Acting United States Attorney for the
                                                   Middle District of Tennessee

                                                   s/J. Matthew Blackburn
                                                   J. MATTHEW BLACKBURN, B.P.R. #027105
                                                   Assistant United States Attorney
                                                   110 Ninth Avenue South, Suite A-961
                                                   Nashville, TN 37203-3870
                                                   Telephone: (615) 736-5151
                                                   Email: matt.blackburn@usdoj.gov




                                     2
    Case 3:21-cv-00359 Document 36 Filed 06/15/21 Page 2 of 3 PageID #: 200
                                     CERTIFICATE OF SERVICE

        I hereby certify that on June 15, 2021, a copy of the foregoing Motion was filed
electronically. Notice of this filing will be sent to the following, if registered, by operation of the
Court’s electronic filing system. If not registered, notice was sent by First Class, United States
mail, to:

                                                                  Caleb Kruckenberg
             Benjamin M. Rose
                                                            New Civil Liberties Alliance
              RoseFirm, PLLC
                                                                  1225 19th St. NW
                P O Box 1108
                                                                       Suite 450
            Brentwood, TN 37024
                                                               Washington, DC 20036
           Email: ben@rosefirm.com
                                                         Email: caleb.kruckenberg@ncla.legal

                                                                 Karen S. Bloom
                John Vecchione                                     Kevin Friedl
         New Civil Liberties Alliance                   Consumer Financial Protection Bureau
               1225 19th St. NW                                   1700 G St NW
                   Suite 450                                 Washington D.C. 20552
           Washington, DC 20036                              Karen.bloom@cfpb.gov
       Email: jvecchione@valadlaw.com                         Kevin.friedl@cfpb.gov



                                                        s/J. Matthew Blackburn
                                                       J. MATTHEW BLACKBURN
                                                       Assistant United States Attorney




                                     3
    Case 3:21-cv-00359 Document 36 Filed 06/15/21 Page 3 of 3 PageID #: 201
